DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/29/2021 has been entered. 
3.	As directed by the amendment: claims 1-2, 5-8, 12 and 13 have been amended, and claims 3-4 and 10 have been cancelled. Thus, claims 1-2, 5-9 and 11-13 are currently pending in this application.

Claim Objections
4.	Claims 1-2, 5-9 and 11-13 are objected to because of the following informalities:  
In claim 1, line 2: “a transit of said gas” should be changed to --a transit of said gas flow--.  
In claim 1, line 3: “a flow direction of said gas” should be changed to --a flow direction of said gas flow--.  
In claim 1, lines 6-7: “the entry portion convergent along said flow direction” should be changed to --the entry portion being convergent along said flow direction--.
In claim 1, lines 10-11: “portion extending from the entry portion and to the exit portion” should be changed to --portion extending from the entry portion to the exit portion--.
In claim 12, line 12: “a transit of said gas” should be changed to --a transit of said gas flow--.  
In claim 12, line 14: “a flow direction of said gas” should be changed to -- a flow direction of said gas flow--.  
In claim 12, lines 18-19: “the entry portion convergent along said flow direction” should be changed to --the entry portion being convergent along said flow direction--.
In claim 12, lines 22-23: “portion extending from the entry portion and to the exit portion” should be changed to --portion extending from the entry portion to the exit portion--.
In claim 13, line 2: “a transit of said gas” should be changed to --a transit of said gas flow--.  
In claim 13, line 3: “a flow direction of said gas” should be changed to -- a flow direction of said gas flow--.  
In claim 13, lines 6-7: “the entry portion convergent along said flow direction” should be changed to --the entry portion being convergent along said flow direction--.
In claim 13, lines 10-11: “portion extending from the entry portion and to the exit portion” should be changed to --portion extending from the entry portion to the exit portion--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the diameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the reduction of the pressure pulsation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shampine (WIPO Publication No.: WO2012/135555 A2, Pub. No.: US 2014/0076577 A1 is used for convenience purposes) in view of Danshin (SU 1435884 A1, English translation appended), and further in view of Moseley et al. (hereinafter “Moseley”) (Patent No.: US 3,894,562).
Regarding claims 1, 5 and 13, Shampine discloses a device (a pressure dampening device 20, as presented in Paragraphs [0022] and [0024]) for dampening pressure pulsations in a gas flow (the pressure fluctuation damping assembly or pressure damping device 20 is being adapted to dampen the fluctuations of the fluid, see Paragraph [0024]) comprising: 
a vessel (a conduit/junction 22, as discussed in Paragraph [0024]) defining an internal volume (internal volume IV, as depicted in annotated Figure 2A) for a transit of said gas (the gas flow is undoubtedly transits through the junction 22, as detailed in Paragraph [0024] and seen in annotated Figure 2A), said vessel (conduit/junction 22) having an inlet (as stated in Paragraph [0024], the first port 23, which is acting as an inlet section of the junction 22, receives fluid from the pump(s) 12 via the treating line 14) and an outlet (the second port 24, which is acting as an outlet section of the junction 22, see Paragraph [0024]); and 
a choke tube (the sonic choke 50, as described in Paragraph [0026]) in fluid communication with the vessel (with the conduit/junction 22, which is designated as the vessel) and placed completely outside said internal volume of said vessel (as best seen immediately below, the sonic choke 50 is surely being in fluid communication with the conduit/junction 22 and being disposed completely outside the internal volume IV of said vessel 22).
Particularly, Shampine demonstrates the sonic choke 50 that is connected between the second port 24 of the junction 22 and the treating line 18 leading to a wellbore 42. Especially, in Paragraph [0029], Shampine further notes that the sonic choke 50 functions herein as a differential pressure conduit and may comprise a Venturi 
As best seen immediately below, Shampine evidently illustrates as how the choke tube or sonic choke 50 having an entry portion EN50, which is disposed at a first end E1 of the choke tube 50, to an exit portion EX50, which is disposed at a second end E2 of the choke tube 50. Clearly, according to Shampine, the second end E2 of the choke tube 50 and the first end E1 the choke tube 50 are being opposite to each other.

[AltContent: textbox (Second end E2 of the choke tube 50)][AltContent: textbox (First end E1 of the choke tube 50)]
    PNG
    media_image1.png
    422
    627
    media_image1.png
    Greyscale

Although Shampine discloses the majority of Applicant's claimed elements, he does not explicitly disclose that the inlet of the vessel is divergent along a flow direction of said gas and/or the outlet of the vessel is convergent along a flow direction of said gas. 
Nonetheless, the use of a divergent and/or convergent portion in a device for damping pressure pulsations is notoriously  well-known in the art, as taught by Danshin. 

Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a divergent and/or convergent section, as taught by Danshin, in the Shampine device in order to increase the efficiency of damping pressure pulsations in gaseous media, as motivated by Danshin in claim 5. 
Thus modified, one skilled in the art would have been reasonably appraised that the inlet of the vessel would be further divergent along a flow direction of said gas and/or the outlet of the vessel would be further convergent along a flow direction of said gas, as instantly claimed.
However, although the combination of Shampine and Danshin discloses the vast majority of the Applicant’s claimed invention, it is still silent as to the structure of the choke tube. Nonetheless, choke means having the claimed structure and being employed to restrict the flow of fluids are notoriously well-known in the art, as taught by Moseley. Moseley in the same field of endeavor teaches another flow controller, which is capable of being inserted in a liquid carrying pipe line for limiting the flow of the liquid 

    PNG
    media_image2.png
    402
    794
    media_image2.png
    Greyscale

Specifically, in column 3 lines 23-35, Moseley discloses:  The bore comprises a convergent chamber 24 in the shape of a hollow, truncated cone which tapers from the opening 16 down to one end 26 of a throat or cavitation chamber 28. The angle of taper of the convergent chamber 24 with respect to the centerline of the cavitation chamber 28 is not critical and is normally in the range of between 20 and 30º. The cavitation chamber 28 is in the shape of a hollow cylinder having continuous side walls extending at a constant radius from the centerline of the chamber. Likewise, in column 4 lines 63-67, Moseley further states that the sides 34 of the diffusing chamber 32 taper away from the other end 30 of the cavitation chamber 28 toward the outlet opening 18. In fact, Moseley, disclosing this flow controller, specifically 
Essentially, as depicted in annotated Figure 1, Moseley’s choke tube is certainly designed such that the entry portion, including the inlet opening 16, is being convergent along said flow direction, an exit portion, including outlet opening 18, is being divergent and disposed at a second end of the choke tube, and an intermediate portion extending from the entry portion and to the exit portion, wherein the intermediate portion having the constant cross-section along an entire length thereof, as instantly claimed.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a choke tube, as taught by Moseley, in the Shampine/Danshin device, in order to maintain the flow rate of a liquid constant regardless of pressure increases or fluctuations of the liquid entering the device, as motivated by Moseley in column 1 lines 5-8. 
Thus modified, one skilled in the art would have been reasonably appraised that the choke tube, which is being in fluid communication with the vessel and disposed completely outside said internal volume of said vessel, would be further including an entry portion disposed at a first end of the choke tube and being convergent along said flow direction and/or an exit portion disposed at a second end of the choke tube and being divergent, the second end opposite the first end and/or an intermediate portion extending from the entry portion and to the exit portion, the intermediate portion having a constant cross-section along an entire length thereof, as instantly claimed.

Regarding claim 2, Shampine, Danshin and Moseley substantially disclose the device, as claimed and as detailed above. Additionally, as shown in annotated Figure 2A above, Shampine evidently illustrates as how the flow direction is being defined by the fluid stream 13, as detailed Paragraph [0031]. 
Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the flow of the gas is surely defined from said entry portion, which is being convergent along said flow direction, to said exit portion, as instantly claimed. 

Regarding claim 6, Shampine, Danshin and Moseley substantially disclose the device, as claimed and as detailed above. However, the combination of Shampine,  Danshin and Moseley does not explicitly disclose that said exit portion has a constant cross-section. Applicant has not disclosed that using a constant cross-section results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with the similar cross-sections, as taught by Shampine, Danshin and Moseley. In this case, the each cross-section of the entry section and/or exit section in circular, absent persuasive evidence that the constant cross- section is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).

Regarding claim 7, Shampine, Danshin and Moseley substantially disclose the device, as claimed and as detailed above. 



    PNG
    media_image3.png
    354
    687
    media_image3.png
    Greyscale


Regarding claim 8, Shampine, Danshin and Moseley substantially disclose the device, as claimed and as detailed above. Further, as depicted in annotated Figure 2A above, Shampine explicitly teaches that said exit portion EX50 has a fourth flange F4. Also, with respect to Figure 2A shown immediately above, Shampine demonstrates that the inlet of the vessel 22 having a first flange F1. 
In addition, the examiner notes that a reasonable interpretation of the recitation following "for connecting with said fourth flange” is that the recitation describes an intended use and /or functional limitation for the positively recited apparatus elements of the claim. The prior art discloses all the structural limitations of the claim and is 

Regarding claim 9, Shampine, Danshin and Moseley substantially disclose the device, as claimed and as detailed above. Furthermore, as best seen immediately below, Shampine evidently demonstrates that the outer surface of the choke tube or sonic choke 50 is being straight, as instantly claimed. 

    PNG
    media_image4.png
    387
    636
    media_image4.png
    Greyscale

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Danshin, and further in view of Moseley, as evidenced by Isakoff (Patent No.: US 2,795,374).
Regarding claim 11, Shampine, Danshin and Moseley substantially disclose the device, as claimed and as detailed above. Additionally, in column 3 lines 46-60, Moseley explicitly teaches: As is well known, the rate of an incompressible liquid flowing through an outlet such as a pipe, nozzle orifice or the like in terms of the volume thereof per unit of time is a function of the velocity of the liquid and the diameter of the outlet. According to the Continuity Equation: "The mass rate of liquid flow into any fixed space is equal to the mass rate of liquid flow out." If the pressure on a liquid is increased, the flow rate of liquid through an outlet will also increase. Thus, in order to maintain the flow rate of a liquid under a specific pressure constant through an opening despite an increase in the pressure on the liquid, flow control devices of the prior art had means for correspondingly reducing the size of the opening. More specifically, in column 4 lines 9-16, Moseley further states that the rate of flow of liquid out of the orifice on one end 26 will be a function of the velocity of the liquid and the diameter of the orifice 26 as aforementioned for a specific pressure on the liquid. 
However, the combination of Shampine, Danshin and Moseley is silent as to the fact that the length and the diameter of the sonic choke are determined as a predefined function of the reduction of the pressure pulsation at a chosen frequency. Nonetheless, Isakoff in the same field of endeavor teaches another fluid flow system and method of determining size of chambers and interconnecting or intercommunicating pipes. Isakoff, in column 3 lines 27-61, successfully exhibits as how to calculate the dimensions of the choke tubes. Especially, in column 3 lines 48-62, Isakoff further teaches: 

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Likewise, in column 6 lines 1-13, Isakoff discloses that “the stated equations express the theoretically, correct relationships and values and that in practice it may not be necessary to adhere precisely there to so long as the calculations or relative: proportions of the apparatus conform fundamentally and substantially to the equations”. Further, in column 1 lines 27-40, Isakoff more specifically teaches: Major advantages that are at once apparent from the present invention as applied in actual operations include increased pulsation reduction and simplicity of construction, and particularly the ability by this means of predicting the degree of pulsation reductions where conditions and the nature and characteristics of the gas or fluid to be handled are widely variant. Also, there is an economic advantage in achieving pulsation reduction. The performance of a unit constructed in accordance with the present invention can be predicted from the known physical properties of the gas or fluid, and can be substantially accurately determined regardless of the size, pressure, temperature or source of pulsations. Furthermore, Isakoff especially exhibits Figure 5 which is being a graphic illustration of the performance of increased pulsation reduction. 
Consequently, in light of this advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of pulsation damping, as taught by Isakoff, to the device of Shampine/Danshin/ Moseley, in order to perform an economic advantage in achieving pulsation reduction, as motivated by Isakoff in column 1 lines 34-35. 
.

12.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Lomax et al. (hereinafter “Lomax”) (Pub. No.: US 2009/0022602 A1), and further in view of Danshin, and further in view of Moseley.
Regarding claim 12, Shampine discloses an apparatus (pumping system 10, as presented in Paragraph [0027] and seen in annotated Figures 1 and 7) that is comprising a compressor or pump 12, as discussed in Paragraph [0023]). 

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


Further, as depicted in annotated Figure 7, Shampine exhibits the oilfield pumping system 10 wherein the pressure dampening device 20 is integrated directly to the pump(s) 12. In operation, as stated in Paragraph [0037], fluid enters the pump(s) 12 via a suction header 62.


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

A suction damper 64 being integrated into the suction header 62 to smooth out the fluctuations of the flow on the suction side. A pump head 66 may contain valves and a plunger system for delivering fluid at a high pressure (higher than the pressure of the fluid entering the suction header 62) out of a discharge port, referenced herein as 14. Essentially, Shampine’s system is designed such that the pump 12 is undoubtedly  
Shampine, Paragraph [0037], expressly states that a suction damper 64 being integrated into the suction header 62 to smooth out the fluctuations of the flow on the suction side while the pressure dampening device 20 is fitted to the discharge port 14 so as to reduce the pressure fluctuations of the fluid discharged from the pump(s) 12. 
Although Shampine discloses the majority of Applicant’s claimed elements, he is silent as to the type of the pump or compressor. Nonetheless, the use of reciprocating compressors comprising a plurality of stages in a gas flow system is notoriously well-known in the art, as taught by Lomax.
Lomax in the same field of endeavor teaches another flow system and method of operating a multistage gas compressor system that includes providing a plurality of compressor stages connected in series, receiving a gas flow having contaminants within a gas passage (see Paragraph [0009]). 

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Particularly, as depicted in annotated Figure 1 and detailed in Paragraph [0028], Lomax illustrates a multistage compression system 10 that inducts a gas stream via a conduit 12. Lomax evidently demonstrates as how the cooled gas passes along a conduit 16 to a pulsation buffering dampener or chamber 20 that minimizes fluctuations in pressure caused by suction of a first stage compressor 30 downstream thereof. 
In addition, Lomax, in Paragraph [0028], further notes: The cooled gas then passes along a conduit 16 to a pulsation buffering dampener or chamber 20 that minimizes fluctuations in pressure caused by suction of a first stage compressor 30 downstream thereof. The chamber 20 is connected to an inlet of the first stage compressor 30 by a conduit 26. An outlet of the first stage compressor 30 is connected via a conduit 28 to an optional pulsation dampener 36 that is connected via a conduit 37 to a heat exchanger or cooler 38, which may be connected via a conduit 39 to a pulsation buffering dampener or chamber 40. 
In fact, Lomax certainly illustrates that a first damping device or pulsation buffering dampener or chamber 20 is being arranged on the inlet portion while the pulsation dampener 36 is being arranged on the outlet portion.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using multistage compressors, as taught by Lomax, to the system of Shampine, as part of an obvious combination of known prior art structures, in this case the use of a multistage compressor in gas flow systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would surely recognize that each stage having a suction duct and a discharge duct for a gas flow, wherein the discharge duct of each stage is being in fluid communication with the suction duct of the next stage and/or the first dampening device and the second dampening device will be dampening pressure pulsations in the gas flow, as instantly claimed.
Shampine then goes on to describe how a pressure dampening device 20, as presented in Paragraphs [0022] and [0024], is being used for dampening pressure pulsations in a gas flow (see Paragraph [0024]). Likewise, Shampine evidently demonstrates as how a conduit/junction/vessel 22, as discussed in Paragraph [0024], is defining an internal volume IV (see annotated Figure 2A above) for the transit of said gas. As shown in annotated Figure 2A above, the vessel 22 is surely having an inlet or first port 23 and an outlet which is defined by the second port 24, as stated in Paragraph [0024]. Also, Shampine exhibits how a choke tube, which is defined by the sonic choke 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the vessel, internal volume and choke tube, as taught by Shampine, to the system of Shampine/Lomax, as part of an obvious combination of known prior art structures, in this case the use of vessels and choke tubes in gas flow systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Although the combination of Shampine and Lomax discloses the vast majority of Applicant’s claimed invention, it is still silent as to the fact that the inlet of the vessel is being divergent along a flow direction.
Nevertheless, the use of a divergent and/or convergent portion in a device for damping pressure pulsations is notoriously  well-known in the art, as taught by Danshin. 
Danshin in the same field of endeavor teaches another damping device consisting of a housing (1) with convergent (2) and divergent (3) nozzles, mounted in a section of a pipeline. In particular, Danshin exhibits as how the housing is positioned at a pipeline pressure node, and has the angle of taper of its convergent and divergent sections at 3-7 degrees and 3-12 degrees respectively. In addition, the larger ends of the convergent and divergent sections are 10-17 and 10-25 times greater, respectively, than the minimum cross-section of the housing between the convergent and divergent ends. The convergent/divergent housing compresses and releases the gas flow, absorbing oscillation energy through the viscosity of internal friction (see Abstract). 

The combination of Shampine, Lomax and Danshin does not explicitly disclose specifics regarding the choke tube structure. Nonetheless, choke means having the claimed structure and being employed to restrict the flow of fluids are notoriously well-known in the art, as taught by Moseley. Moseley in the same field of endeavor teaches another flow controller, which is capable of being inserted in a liquid carrying pipe line for limiting the flow of the liquid to a predetermined rate (see Abstract). In this disclosure, Moseley successfully exhibits how flow controller 10 comprises a housing 12 having a hollow, continuous passageway or bore 14 extending from an inlet opening 16 to an outlet opening 18 (see column 3 lines 5-15). 

    PNG
    media_image2.png
    402
    794
    media_image2.png
    Greyscale

Specifically, in column 3 lines 23-35, Moseley discloses:  The bore comprises a convergent chamber 24 in the shape of a hollow, truncated cone which tapers from the opening 16 down to one end 26 of a throat or cavitation chamber 28. The angle of taper of the convergent chamber 24 with respect to the centerline of the cavitation chamber 28 is not critical and is normally in the range of between 20 and 30º. The cavitation chamber 28 is in the shape of a hollow cylinder having continuous side walls extending at a constant radius from the centerline of the chamber. Likewise, in column 4 lines 63-67, Moseley further states that the sides 34 of the diffusing chamber 32 taper away from the other end 30 of the cavitation chamber 28 toward the outlet opening 18. In fact, Moseley, disclosing this flow controller, specifically teaches the choke tube having an intermediate portion, which is defined by the cavitation chamber 28. This intermediate portion 28 of the housing 12 is surely extending from the entry portion to the exit portion while having a constant cross-section along an entire length thereof. Essentially, as depicted in annotated Figure 1, Moseley’s 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using a choke tube, as taught by Moseley, in the Shampine/Lomax//Danshin device, in order to maintain the flow rate of a liquid constant regardless of pressure increases or fluctuations of the liquid entering the device, as motivated by Moseley in column 
Thus modified, one skilled in the art would have been reasonably appraised that the choke tube, which is being in fluid communication with the vessel and disposed completely outside said internal volume of said vessel, would be further including an entry portion disposed at a first end of the choke tube and being convergent along said flow direction, an exit portion disposed at a second end of the choke tube and being divergent, the second end opposite the first end, and an intermediate portion extending from the entry portion and to the exit portion, the intermediate portion having a constant cross-section along an entire length thereof, as instantly claimed.





Response to Arguments
13. 	Applicants’ arguments filed 03/29/2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Further, the Examiner notes that the newly applied reference
addresses the applicant's arguments as set forth in the above rejections.

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/L.P/Examiner, Art Unit 3746